MEMORANDUM OPINION
                                           No. 04-11-00732-CV

                                   IN RE Jose Heriberto SALDIVAR

                                           Original Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: October 26, 2011

PETITION FOR WRIT OF MANDAMUS DENIED WITHOUT PREJUDICE

           On October 7, 2011, relator filed a petition for writ of mandamus, complaining the trial

court imposed conditions of bond that are currently preventing relator from being released.

However, relator’s petition fails to satisfy the requirements of the Texas Rules of Appellate

Procedure.       See TEX. R. APP. P. 52.          Relator’s petition fails to comply with numerous

requirements outlined in 52.3(a)-(k) and 52.7(a). See TEX. R. APP. P. 52.3 (“[t]he petition must,

under appropriate headings and in the order here indicated, contain” all of the items listed in 52.3

(a)-(k)); TEX. R. APP. P. 52.7(a) (Record).




1
 This proceeding arises out of Cause No. 2011CVK001141-D3, styled State of Texas v. Jose Heriberto Saldivar,
pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Elma T. Salinas Ender presiding.
                                                                               04-11-00732-CV


      Due to the deficiencies in the petition for writ of mandamus filed in this court, we are

unable to determine whether the trial court erred.    Accordingly, the petition for writ of

mandamus is DENIED WITHOUT PREJUDICE. TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




                                            -2-